Citation Nr: 0840182	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled for a videoconference hearing with 
a Veterans Law Judge in October 2007 but failed to report.  
He has not provided a reason for his failure to report or 
requested that the hearing be rescheduled.  Therefore, the 
Board will proceed with the consideration of his appeal. 


FINDINGS OF FACT

The veteran's symptoms more nearly resemble those productive 
of occupational and social impairment with reduced 
reliability and productivity due to hypervigilance, 
hyperarousal, sleep difficulties, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130 Code 9411 
(2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the veteran's disability.  VCAA notice was provided in a 
November 2005 letter prior to the initial rating action.  
This letter told the veteran what evidence was needed to 
substantiate his claims for service connection for PTSD.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The veteran has not been provided with VCAA notification 
regarding his claim for an increased evaluation.  In spite of 
this omission, the Board finds that remand for additional 
notification is not required.  In Dingess v. Nicholson, the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, [VCAA] notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
information pertaining to the evaluation of his disability 
was provided in the July 2006 statement of the case and April 
2007 supplemental statement of the case.  The cover letters 
to these documents also contained information pertaining to 
the assignment of disability evaluations and effective dates.  
Therefore, any omissions in the veteran's VCAA notification 
are harmless error, and the Board may proceed with 
consideration of his claim.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran has been afforded 
two VA psychiatric examinations for his PTSD.  He was 
provided with a consent to release form for private medical 
records, which he did not return.  As previously noted the 
veteran was scheduled for a hearing but failed to report.  
There is no indication that there are any other pertinent 
outstanding medical records that must be obtained, and the 
Board may proceed with its review of the veteran's appeal. 

Increased Evaluation

The veteran contends that the initial 50 percent evaluation 
assigned to his service connected PTSD is inadequate to 
reflect the impairment caused by this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

The record shows that entitlement to service connection for 
PTSD was established in a December 2005 rating decision.  A 
30 percent evaluation was assigned for this disability, 
effective from the date of the veteran's October 2005 initial 
claim.  The veteran submitted a notice of disagreement with 
the 30 percent evaluation, which initiated his appeal.  His 
evaluation was increased to the current 50 percent rating in 
a March 2007 rating decision, also effective from October 
2005.  

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(concerning different evaluations assigned during different 
periods where symptoms vary during the appeal period).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The current 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes an October 2004 letter from a Vet 
Center which, judging from the contents of the letter and 
when it was received was actually composed in October 2005.  
This letter states that the veteran had been coming to the 
Vet Center since September 2005 with PTSD symptoms.  The 
veteran reported a high stress level with excessive fear and 
worry about life circumstances.  The veteran had 
hypervigilance, difficulty concentrating, sleep problems, and 
distressing intrusive thoughts. 

The veteran was afforded a VA examination in November 2005.  
The claims folder was reviewed, and the veteran was noted to 
have been wounded in Vietnam.  The veteran did not have 
impairment in thought processes or communication.  He 
reported combat related nightmares approximately three times 
per week for the last 24 years.  The veteran also thought 
about some aspect of the war everyday, and became anxious at 
the sound of helicopters and loud noises.  He reported 
difficulty in falling and staying asleep every night.  The 
locks on his doors and windows were checked twice every night 
before retiring.  The veteran admitted to strict discipline 
of his children, and he had engaged in violence with a former 
wife.  The veteran avoided crowds.  He was estranged from his 
two children.  He was divorced twice and currently remarried.  
The veteran was not close to his sibling and did not have any 
friends.  His employment had been in the engineering and 
telecommunications field for approximately 20 years before 
his retirement in 2003.  The examiner noted that the veteran 
had been attracted to jobs that required minimal supervision.  
The veteran had formerly used cocaine but this had ended 
years ago.  

On examination, the veteran was well groomed and pleasant.  
His affect was bright, his mood was neutral, and he was 
friendly and cooperative.  Speech was well modulated and 
normal.  He appeared relaxed and was oriented.  His thought 
process was logical, linear, goal-directed, and devoid of 
psychosis.  There did not appear to be any memory deficit.  
There was no evidence of suicidal or homicidal ideation, and 
insight and judgment were fair.  The veteran avoided exposure 
to reminders of his Vietnam experience.  The examiner stated 
that the veteran could handle his own funds, but would not be 
able to manage the kinds of job related stress found in the 
normal work environment.  The diagnoses included PTSD and 
chronic polysubstance abuse.  His score on the Global 
Assessment of Functioning (GAF) Scale was 55.  

The veteran underwent an additional VA examination in 
February 2007.  The claims folder was reviewed.  His symptoms 
were noted to remain pretty much the same without much 
improvement.  His hyperarousal symptoms included poor sleep.  
The veteran was hypervigilant, and easily agitated.  He had 
recurrent nightmares of soldiers being shot, for which he 
blamed himself.  The veteran's social functioning was 
impaired and he was not close to anyone.  He had been married 
three times, and was married to his current wife in 1985.  
Contact with his children from his previous marriage was 
limited.  The veteran was in group therapy.  There did not 
seem to be any remissions or capacity for better adjustment.  
The veteran was retired but trying to work part time in order 
to keep busy.  The veteran mentioned that he had recently 
tried to work part time as a greeter, which lasted for three 
months.  He was currently looking for other employment.  He 
went to church and spent time with his wife but did not 
otherwise socialize.  He played tennis in warmer weather.  
There was no impairment of thought processes or difficulties 
in communication.  He was oriented and not psychotic.  The 
veteran acknowledged depression but there were no signs of 
suicidal or homicidal ideation.  The diagnosis was PTSD, 
moderate to severe, with a GAF score of 53.  His functional 
impairment was difficulty in relating to people and tending 
to be somewhat socially isolated and withdrawn, and not being 
able to hold a job due to stress factors.  

The Board finds that the veteran's symptoms more nearly 
resemble those appropriate to the 50 percent evaluation 
currently in effect.  The veteran has hypervigilance and he 
checks the doors and locks of his home every night before 
bed.  However, the evidence does not show obsessional rituals 
that interfere with everyday activities.  There is no 
evidence of suicidal ideations or of speech that is illogical 
or otherwise abnormal.  The veteran admits to depression, but 
the evidence does not show near continuous depression or 
panic of such a degree that it affects the ability to 
function independently.  The veteran is irritable and has a 
history of violence with a previous wife, but there is no 
recent history of violence or violence during the evaluation 
period.  There is no evidence of spatial disorientation, and 
he was well groomed at the examination.  There is difficulty 
in adapting to stressful circumstances, but the veteran is 
retired, and was recently able to work part time as a greeter 
for three months.  The veteran has difficulty in establishing 
and maintaining effective relationships, but the evidence 
does not show that he has an inability to do so.  In summary, 
the evidence does not demonstrate that the veteran has 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  

The veteran's most recent GAF scores are 55 and 53.  GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  A score of 51-60 indicates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  The Board 
finds that given the symptoms noted above and the GAF scores 
showing moderate impairment, the current 50 percent 
evaluation is the appropriate rating for the entire period on 
appeal.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for service connected PTSD is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


